United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3193
                                   ___________

Lori Teska,                            *
                                       *
             Plaintiff-Appellant,      *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Jessie Rasmussen, Individually and as * Northern District of Iowa.
Director of the Department of Human *
Services; Mary Kay Renken,             *      [UNPUBLISHED]
Individually and as Representative of *
the Iowa Department of Human           *
Services; Iowa Department of Human *
Services,                              *
                                       *
             Defendants-Appellees.     *
                                  ___________

                             Submitted: May 13, 2002
                                Filed: July 11, 2002
                                 ___________

Before WOLLMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                          ___________

PER CURIAM.

       Lori Teska sued Jessie Rasmussen and Mary Kay Renken, in their individual
and official capacities, claiming that they violated her civil rights by recommending
the termination of her parental rights without making accommodations for her mental
limitations. Teska also sued Rasmussen and Renken under various other theories
including negligence, negligent infliction of emotional distress, and recklessness. In
addition, Teska sued the Iowa Department of Human Services (IDHS) under the same
theories and under respondeat superior.1 After the district court2 granted summary
judgment to IDHS, Rasmussen and Renken, Teska appealed. After careful review of
the record, we affirm.

       IDHS removed Teska's infant child, C.T., from the family home in January
1998. IDHS suspected abuse after doctors diagnosed C.T. with a broken right arm.
Renken, a social worker, was assigned to Teska's case. Rasmussen is the Director of
IDHS.3 While IDHS investigated the incident, Teska voluntarily completed services
offered by IDHS, including a psychosocial evaluation, a psychological evaluation,
individual therapy, parent skill development, and supervised visitation. During this
time, Renken was aware that Teska had mental limitations and attempted to structure
services for her based on Teska's limitations.

       The state petitioned for the termination of Teska's parental rights, based not on
the allegations of abuse, but on Teska's failure to control her anger, her dependent
emotional needs, and her inability to meet C.T.'s daily needs. The Iowa state juvenile
court concluded that the allegations of physical abuse could not be sustained: "Based
on the evidence presented, there is no clear and convincing evidence as to how the
injury happened." J.A. at 94. The juvenile court terminated Teska's parental rights
and the Iowa Court of Appeals affirmed that decision.


      1
      Teska's complaint does not distinguish the claims between Rassmussen,
Renken and IDHS. The complaint collectively refers to "defendants."
      2
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
      3
       Rasmussen became director after C.T. was removed from Teska's home. At
the time officials removed C.T., Teska was living with her husband, they have since
divorced.

                                          -2-
       In August 2000, Teska sued IDHS, Rasmussen and Renken in federal court
alleging that they violated her civil rights by failing to accommodate her mental
disability. IDHS, Rasmussen, and Renken moved for summary judgment, which the
district court granted. Teska timely appealed.

       We review de novo a district court's decision to grant summary judgment. See
Ihnen v. United States, 272 F.3d 577, 579 (8th Cir. 2001). Summary judgment is
appropriate where the evidence, viewed in the light most favorable to the non-moving
party, demonstrates that there is no genuine issue of material fact, and that the moving
party is entitled to judgment as a matter of law. Clark v. Kellogg Co., 205 F.3d 1079,
1082 (8th Cir. 2000); see Fed. R. Civ. P. 56(c).

       The district court granted summary judgment concluding that IDHS, and
Rasmussen and Teska, in their official capacities, had Eleventh Amendment
immunity. The district court concluded that there were no genuine issues of material
fact and Rasmussen and Renken deserved judgment as a matter of law. Teska raises
several issues for appeal, but we limit our review to the dispositive issues, as the
Eleventh Amendment is dispositive of most claims.

        The district court did not err in holding that IDHS has Eleventh Amendment
immunity from Teska's lawsuit. Iowa has waived Eleventh Amendment immunity for
tort claims filed in state court, but has not consented to tort claims filed in federal
court. See Iowa Code § 669.4; Sophapmysay v. City of Sergeant Bluff, 126 F.
Supp.2d 1180, 1193 (N.D. Iowa 2000) (Iowa State Tort Claims Act does not
constitute express waiver of Iowa's Eleventh Amendment immunity to suits in federal
court). Rasmussen and Renken in their professional capacities also possess Eleventh
Amendment immunity. See Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th
Cir. 1999) (Section 1983 suit could not be brought against state commissioners in
their official capacities, because such suit was no different than a suit against the state
itself).

                                           -3-
       Nor did the district court err in granting summary judgment to Rasmussen in
her individual capacity. Teska failed to connect Rasmussen to the investigation or
adjudication resulting in the termination of Teska's parental rights. See Thomason
v. SCAN Volunteer Serv., Inc., 85 F.3d 1365, 1370 (8th Cir. 1996) (holding that
parents, who filed a civil rights action following the removal of child by child welfare
authorities, failed to connect program director's actions to alleged violation of parent's
constitutional rights). The record does not contain any facts supporting the claims
against Rasmussen. No evidence suggests that Rasmussen was personally or directly
involved in the alleged violation of Teska's constitutional rights. Further, no facts
support that, in her capacity as a supervisor, Rasmussen knew about the allegedly
unlawful conduct and facilitated, approved, condoned, or deliberately ignored the
conduct. See Id. Teska's supplemental affidavits acknowledge that Rasmussen, as
IDHS director, had no personal role in Teska's case. Teska essentially asserts that
Rasmussen should have provided better supervision and training of her employees.
The district court correctly concluded that respondeat superior liability is an improper
basis for a violation under Section 1983. See Simmons v. Cook, 154 F.3d 805, 808
(8th Cir. 1998).

       Finally, the district court correctly granted summary judgment to Renken in her
individual capacity because Teska failed to identify any specific or concrete facts
supporting her claim that Renken caused a deprivation of her constitutional rights.
See Thomason, 85 F.3d at 1370 (dismissing case where parents did not identify any
specific or concrete evidence supporting their claim). Teska responded to the
summary judgment motion by producing two affidavits. The affidavit of Teska's
father stated "Mary Kay Renken was involved in the case for the Department but she
did nothing. She just stood there and let things happen." J.A. at 150. Teska's
affidavit mentions Renken once:

      I asked Mary Kay Renken to help me get on housing assistance so that
      I could work on getting my daughter back. Ms. Renken suggested that


                                           -4-
      Donald [Teska's husband] move out so that [C.T.] and I could remain in
      the home. I told that to Donald but when Donald asked Ms. Renken
      about it, she denied that she ever said it.

J.A. at 157. To survive summary judgment Teska must show that a genuine issue of
material fact exists for trial. Rose-Maston v. NME Hosp., Inc., 133 F.3d 1104, 1107
(8th Cir. 1998); Thomas v. Runyon, 108 F.3d 957, 959 (8th Cir. 1997). Teska's
allegations do not establish a constitutional violation or create an issue of material
fact. The district court properly dismissed Teska's claims against Renken
individually.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-